Exhibit NEWS RELEASE Contacts: Randy Guba, CFO FOR IMMEDIATE RELEASE Integrated Electrical Services, Inc. 713-860-1500 Ken Dennard / ksdennard@drg-e.com Karen Roan / kcroan@drg-e.com DRG&E / 713-529-6600 INTEGRATED ELECTRICAL SERVICES REPORTS FISCAL 2 HOUSTON — February 9, 2010 — Integrated Electrical Services, Inc. (NASDAQ: IESC) today announced financial results for its fiscal 2010 first quarter ended December 31, Revenues for the first quarter of fiscal 2010 were $120.2 million compared to revenues of $173.1 million for the first quarter of fiscal 2009.Income from operations was $21,000, which includes restructuring charges of $698,000 in the first quarter of fiscal 2010.This compares to a loss from operations of $1.3 million, which includes restructuring charges of $483,000, in the first quarter of 2009.Net loss from continuing operations in the first quarter of fiscal 2010 was $815,000, or ($0.06) per share, including after tax restructuring charges of ($0.05) per share.This compares to net loss from continuing operations for the first quarter of fiscal 2009 of $1.2 million, or ($0.08) per share, including after tax restructuring charges of ($0.02) per share. Gross profit for the first quarter of fiscal 2010 was $19.9 million, a gross margin of 16.6 percent, compared to gross profit of $28.0 million, a gross margin of 16.2 percent, in the first quarter of fiscal 2009.Sales, general and administrative (“SG&A”) expenses for the first quarter of fiscal 2010 were $19.3 million compared to $28.9 million in the first quarter of fiscal 2009.SG&A expenses as a percentage of revenues decreased to 16.0 percent in the first quarter of fiscal 2010 compared to 16.7 percent in the first quarter of fiscal 2009. Michael J. Caliel, IES President and Chief Executive Officer, stated, “In this challenging economic environment, we continued to improve our execution in the first quarter largely due to our previous investments in systems and processes, especially our project management operating system.Despite lower revenues in the quarter, our overall gross margin improved to 16.6 percent from 16.2 percent in the comparable period a year ago.In addition, as a result of ongoing efforts to reduce our cost structure, our SG&A expense level for the first quarter puts us well below our previously announced targeted annual run rate for the year.We continue to tightly manage our costs and, given the current market environment, expect to drive our SG&A expenses even lower through the year. “From a revenue standpoint and with the current challenges in the economy, particularly the construction segment, we continue to face ongoing weakness in some end markets and experience volume pressure.Although we had a slight sequential decline in backlog in the quarter, our pipeline of opportunities is encouraging.We believe we have a solid foundation in place to capitalize on these opportunities as they move through the bidding process and then to execution in the field,” concluded Caliel. SEGMENT DATA In October 2009, the Company combined its Industrial segment into its Commercial segment and now reports its operations in two business segments, Commercial & Industrial and Residential.Revenues for the Commercial & Industrial segment for the first quarter of fiscal 2010 were $91.2 million at a gross margin of 14.3 percent.This compares to revenues of $127.7 million at a gross margin of 13.9 percent for the first quarter of fiscal 2009.Revenues for the Residential segment for the first quarter of fiscal 2010 were $29.0 million at a gross margin of 23.6 percent compared to revenues of $45.4 million at a gross margin of 22.5 percent in the first quarter of fiscal 2009. BACKLOG As of December 31, 2009, backlog was approximately $237 million compared to $241 million as of September 30, 2009 and to $319million as of December 31, 2008. Backlog represents the dollar amount of revenues the Company expects to realize in the future as a result of performing work on multi-period projects that are under contract regardless of duration. Backlog is not a measure defined by generally accepted accounting principles, and the Company’s methodology for determining backlog may not be comparable to the methodology of other companies. The Company does not include single family housing or time and material work in backlog. DEBT AND LIQUIDITY As of December 31, 2009, IES had total liquidity of $62.3 million, which consisted of $55.1 million of cash on hand and $7.2 million of available revolver.Working capital was $122.1 million, and long-term debt was $26.4 million.The Company has a $60.0 million revolving credit facility that facilitates letters of credit. EBITDA RECONCILIATION The Company has disclosed in this press release EBITDA (earnings before interest, taxes, depreciation and amortization) which is a non-GAAP financial measure.EBITDA is a measure that is used in determining compliance with the Company’s secured credit facility. EBITDA calculations may vary from company to company, so IES’ computations may not be comparable to those of other companies.In addition, IES has certain assets established as part of applying fresh-start accounting that will be amortized in the future.A reconciliation of EBITDA to net income is found in the table below.For further details on the Company’s financial results, please refer to the Company’s annual report on Form 10-K for the fiscal year ended September 30, 2009, filed on December 14, 2009. CONFERENCE CALL Integrated Electrical Services has scheduled a conference call for Wednesday, February 10, 2010 at 9:30 a.m. Eastern time.To participate in the conference call, dial (480) 629-9725 at least 10 minutes before the call begins and ask for the Integrated Electrical Services conference call.A brief slide presentation will accompany the call and can be viewed by accessing the web cast on the Company’s web site.A replay of the call will be available approximately two hours after the live broadcast ends and will be accessible until February 17, 2010.To access the replay, dial (303) 590-3030 using a pass code of 4206569#. Investors, analysts and the general public will also have the opportunity to listen to the conference call over the Internet by visiting www.ies-co.com To listen to the live call on the web, please visit the Company’s web site at least fifteen minutes before the call begins to register, download and install any necessary audio software.For those who cannot listen to the live web cast, an archive will be available shortly after the call. Integrated Electrical Services, Inc. is a leading national provider of electrical and communications contracting solutions for the commercial, industrial and residential markets. From office buildings to wind farms to housing developments, IES designs, builds and maintains electrical and communications systems for a diverse array of customers, projects and locations.For more information about IES, please visit www.ies-co.com. Certain statements in this release, including statements regarding the restructuring plan and total estimated charges and cost reductions associated with this plan, are "forward-looking statements" within the meaning of Section 27A of the
